DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-10, 12, 13, 15, 16 21, 26-28 are pending in this application.  Claims 15, 16, 21, 26-28 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 4, 6, 7, 8-10, 12, 13 are examined in this Office Action.

The Chadwick journal article and related methods is acknowledged.  Applicant’s arguments are addressed at the end of the Office Action.   The amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.

Status of Rejections
1.	The rejection of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for culture in organoid culture media comprising basic fibroblast growth factor (bFGF) at 20 ng/ml, epidermal growth factor (EGF) at 20 ng/ml, and 1 mM hydrocortisone, is not enabling for a method of making an organoid from mammalian brain tissue comprising culturing in an unspecified differentiation media and unspecified organoid media, is withdrawn in view of the amendments to the claims.
Further, it is noted that that the formerly claimed bFGF at 0.1-100 mg/ml, the EGF at 0.1-100 mg/ml have been inserted into claim 1 as concentrations in the ng/ml range.

2.	The rejection of claims 1, 2, 5-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hubert et al (“A Three-Dimensional Organoid Culture System Derived from Human Glioblastomas Recapitulates the Hypoxic Gradients and Cancer Stem Cell Heterogeneity of Tumors Found In Vivo,” Cancer Res; 76(8) April 15, 2016) (submitted on IDS filed 12/23/2019 as document no. 1) (Hubert) is withdrawn in view of the amendments to the claims.  

3.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Hubert as applied to claims 1, 2, 5- 9 above and further in view of Weiswald et al (“Spherical Cancer Models in Tumor Biology,” Neoplasia, Volume 17, Issue 1, January 2015, Pages 1-15) (Weiswald) is withdrawn in view of the cancellation of the claims.

4.	The rejection of claims 4 and 12 under 35 USC 103 as being unpatentable over Hubert and Weiswald as applied to claims 1-3, 5-9 above and further in view of
Shimono et al (“Organoid Culture of Human Cancer Stem Cells,” Methods in Molecular Biology (2019) 1576: 23-31, published online 22 September 2016) (Shimono) is withdrawn in view of the amendments to the claims.  

5.	The rejection of claims 10, 11 and 13 under 35 U.S.C. 103 as being unpatentable over Hubert and Weiswald as applied to claims 1, 2, 3, 5-9 above and
further in view of Koizumi et al (2010/0233240) (cited on IDS filed 12/23/2019  document no. 2), Acosta et al (US 20050107294) (cited on IDS filed 12/23/2019 as document no. 1) and Sato et al (US 2012/0196312) (Sato) is withdrawn in view of the amendments to the claims.  

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 2, 5, 6, 7, 8, 9, 10, 13 are rejected 35 U.S.C. 103 as being unpatentable over Hubert (above) in view of Lee et al (“Tumor stem cells derived from glioblastomas cultured in bFGF and EGF more closely mirror the phenotype and genotype of primary tumors than do serum-cultured cell lines,” Cancer Cell 9, 391–403, May 2006) (submitted on IDS filed 12/23/2019 as document no. 2), Weiswald (above)  and Sato (above). 

Hubert discloses a three dimensional organoid culture system derived from human glioblastomas (title) (the claimed “human brain tissue;” claim 5; the claimed “human glioblastoma (GMB) tissue;” claim 6; the claimed “primary GBM cancer tissue;” claim 7). 
Hubert discloses (page 2466, left column, “Materials and Methods”) the patient tissue samples were dissociated (the claimed “isolating the cells from mammalian brain tissue to provide isolated cells;” claim 1).  Hubert discloses the cells were cultured as tumor spheres in neurobasal medium (the claimed “culturing the isolated cells in a differentiation medium to enrich for stem cells and induce differentiation;” claim 1). 
Hubert discloses the organoids were formed by suspending tumor cells in Matrigel (the claimed “culturing the cells in an extracellular matrix;” claim 1) and the organoids were cultured in plates. Hubert discloses culture for several months (page 2467, left column, first paragraph) and quantifying the stem cell population (the claimed “culturing the isolated cells in a differentiation medium for a time sufficient to enrich for stem cells and induce differentiation;” claim 1).
Hubert discloses amplifying the cells by culturing in an extracellular matrix in an organoid medium and forming pearls on parafilm molds prior to culture (the claimed “amplifying one or more of the cells by culturing in an extracellular matrix in an organoid medium for a time sufficient to produce organoids that exhibit endogenous three- dimensional organ architecture;” claim 1). Hubert discloses the organoid recapitulates the hypoxic gradients and cancer stem cell heterogeneity (the claimed “organoid that exhibits endogenous three dimensional organ architecture;” claim 1).
Regarding claims 1 and 2, Hubert discloses the differentiation medium comprises B27, bFGF and EGF (page 2466, left column, second full paragraph) (the claimed “differentiation media”) but not hydrocortisone.
Regarding claim 8, Hubert discloses (page 2467, left column, first paragraph) the organoids comprise cancer stem cells (CSCs). Because the organoids were formed from glioblastoma tissues, the organoid comprises the claimed “brain cancer stem like cells.”
Regarding claim 9, Hubert discloses producing organoids in two weeks (figure 1, B/C) (the claimed “wherein the time sufficient to produce organoids is about 14 days”).
Regarding claim 10, Hubert discloses (page 2466, left column, second full paragraph) the B27 supplement (claim 1) is present at 1 X, a value falling within the claimed range of 0.5x -5X (the claimed “wherein the B27 Supplement is present in the organoid medium at a concentration of about 0.5x to 5x”).

Hubert differs from the claims in that the document fails to disclose organoid culture medium comprising bFGF at a concentration of about 20 ng/ml and EGF at a concentration of about 20 ng/ml (first issue) and hydrocortisone at a concentration of about 1mM (second issue). However, Lee, Weiswald and Sato cure the deficiencies.

A.	First issue (culture in FGF and EGF)
Lee discloses culture of brain cells from mammalian glioblastoma tissue (title) under (page 2, left column, top paragraph) NBE conditions (neural basal medium) supplemented with FGF and EGF at 50 ng/ml or bFGF and 50 ng/ml EGF (page 11, left column, second full paragraph), values meeting the claim element of “about.” 
It would have been obvious to one of ordinary skill to modify the Hubert method by using bFGF and EGF at a concentration of “about” 50 ng/ml each as suggested by Lee in view of the teachings of Lee showing successful culture of glioblastoma cells.
One of ordinary skill would have had a reasonable expectation of success in culturing glioblastoma cells in bFGF and EGF at a concentration of  “about” 50 ng/ml bFGF and EGF each as suggested by Lee in view of the teachings of Lee showing successful culture of glioblastoma cells.
One of ordinary skill would have been motivated to culture glioblastoma cells in view of the teachings of Lee (Abstract) that tumor stem cells (TSCs) derived directly from primary glioblastomas harbor extensive similarities to normal neural stem cells and recapitulate the genotype, gene expression patterns, and in vivo biology of human glioblastomas and that these findings suggest that TSCs may be a more reliable model than many commonly utilized cancer cell lines for understanding the biology of primary human tumors.  
Differences in concentration or temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05(II).
A prima facie case of obviousness can be rebutted  by showing the criticality of the range.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

B.	Second issue (culture in hydrocortisone) 
Weiswald discloses spheres from brain cancer cell cultures are termed neurospheres (page 2, right column, bottom paragraph). Weiswald discloses (page 6, left column, first full paragraph) that methods for cancer stem cell (CSC) isolation and expansion as spheres do not greatly differ from one cancer tissue origin to another. 
Weiswald discloses (page 6, left column, first full paragraph) the first step requires mechanical and enzymatic dissociation of the tumor sample in single- cell suspensions. Weiswald discloses (page 6, left column, first full paragraph) the cell suspension is cultivated at low density in specific medium called “stem cell medium” in low-adherent conditions to promote extensive proliferation as clonal nonadherent spherical clusters (Figure 1B). 
Weiswald discloses (page 6, left column, first full paragraph) stem cell medium is devoid of FBS and supplemented with several factors that favor stem cell growth, including basic fibroblast growth factor and epidermal growth factor (EGF). Weiswald discloses (page 6, left column, first full paragraph) hydrocortisone, insulin, and progesterone, known to induce stem cell proliferation, can be added to the medium.

C. Third issue (hydrocortisone concentration of about 1 mM):
Sato discloses methods for culturing organoids comprising stem cells (title). Sato discloses [0035] the culture medium can comprise EGF, bFGF and hydrocortisone (Table 3, page 176). Sato discloses the cultured cells and organoids can be characterized by expression of nestin [0109] and selected [0199] and isolated [0120] by FACS (the claimed “wherein the isolated cells are sorted for the presence of a marker,,,,nestin”)(claim 13).
Sato discloses (Table 1) that hydrocortisone can be present at 500 nM for optimization of human intestinal organoid culture.  Sato discloses (Table 3) the hydrocortisone can be present at 5nM for other cell cultures. Sato does not disclose the hydrocortisone is present at about 1mM (claim 1). 

It would have been obvious to one of ordinary skill to modify the Hubert and Weiswald culture media by adding hydrocortisone to culture media as suggested by both Weiswald and Sato to optimize the growth of stem cells and organoids (Weiswald). Routine optimization of concentration is within the purview of one of ordinary skill in the art.
One of ordinary skill would have had a reasonable expectation of success in culturing the organoids produced from brain cells from GBM cancer tissue in media comprising hydrocortisone as taught by Sato in view of the teachings of Weiswald that organoids were successfully cultured in culture media comprising hydrocortisone and Sato that the cultured organoids can be obtained from cells isolated from any suitable source [0131].
One of ordinary skill would have been motivated to culture organoids in hydrocortisone produced from brain cells from GBM cancer tissue as suggested by Wieswald and Sato in media comprising hydrocortisone to obtain organoids view of the teachings of Weiswald that spherical cancer models are useful for further study of the chemoresistance, radioresistance, tumorigenicity, and invasion properties of the cancers.
One of ordinary skill would have had a reasonable expectation of success in culturing brain cells and forming an organoid in view of the teachings of Weiswald that hydrocortisone promotes stem cell formation and that methods for CSC isolation and expansion as spheres do not greatly differ from one cancer tissue origin to another.
One of ordinary skill would have been motivated to culture brain cells from GBM cancer tissue as suggested by Hubert in view of the teachings of Weiswald that spherical cancer models are useful for further study of the chemoresistance, radio-resistance, tumorigenicity, and invasion properties of the cancers.

2.	Claims 4 and 12 are rejected under 35 USC 103 as being unpatentable over Hubert, Lee, Weiswald and Sato as applied to claims 1, 2, 5, 6, 7, 8, 9, 10, 13  above and further in view of Shimono et al (“Organoid Culture of Human Cancer Stem Cells,” Methods in Molecular Biology (2019) 1576: 23 -31, published online 22 September 2016) (Shimono). The teachings of Hubert. Lee, Weiswald and Sato (collectively “Hubert”) above are incorporated herein in their entirety.

Hubert differs from the claims in that the documents fail to disclose a culture media comprising penicillin at about 1000 U/ml and Streptomycin at a concentration of about 100 ug/ml. However, Shimono cures the deficiency.

Shimono discloses organoid culture of human cancer stem cells (title) and organoid culture media (Table 1, for example). Shimono discloses the culture components mimic the environment of the organ stem cells (Abstract).
Shimono discloses the addition of penicillin and streptomycin to the culture media at a concentration of 100 U/ml penicillin and 100 ug/ml of streptomycin (the claimed 100 ug/ml streptomycin;” claim 12)(page 26, top paragraph) (the claimed “the organoid medium further comprises one or more of penicillin and streptomycin;” claim 4).
Shimono does not disclose penicillin present at 1000 U/ml. However, Shimono discloses in note 2 (page 28) that the concentration of antibiotics, such as penicillin and streptomycin, can be doubled especially when using primary cancer specimens potentially contaminated with microbes.
It would have been obvious to one of ordinary skill to modify the Hubert and Weiswald culture method of culturing organoids from brain tissue by using higher concentrations of penicillin as suggested by Shimono in view of the teachings of Shimono that the extra care must be taken to avoid contamination.
One of ordinary skill would have had a reasonable expectation of success in using higher concentrations of penicillin in view of the teachings of Shimono that organoids are successfully cultured in higher concentrations of penicillin.
One of ordinary skill would have been motivated to use that concentration of penicillin and streptomycin preventing culture contamination of the organoid culture because the tissues were obtained from human tissue samples not readily obtainable elsewhere.

Response to Arguments
Applicant arguments, filed 10/03/2022, have been considered but not found persuasive.

1.	Arguments regarding the 35 USC 112(a) rejection and the 35 USC 102 rejection (page 1) are moot in view of the withdrawal of the rejections.

2.	Arguments regarding the 35 USC 103 rejection (page 2, first full paragraph) are moot in view of the new grounds of rejection necessitated by amendments as set forth above.   

3.	Applicant describes the invention beginning at page 2, bottom paragraph to page 3 bottom.

4.	Applicant argues (page 4, second full paragraph) 

As amended herein, claim 1 includes the subject matter of claim 3, which was rejected in view of Hubert et al. and Weiswald et al. Applicant submits that the Examiner’s suggested combination of Hubert et al. and Weiswald et al. could not render the claims as amended herein prima facie obvious at least because the combination of art does not teach or suggest all of the limitations recited by the claims, and because there would have been no motivation to select the parameters recited in the claims with a reasonable expectation of success.


In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  However, the amendments to the claims, particularly the change from  “mg/ml” to ng/ml” have necessitated the new grounds of rejection.  Lee is newly cited for teaching EGF and bFGF concentrations of 50 ng/ml each (the claimed “about” 20 ng/ml each). Lee discloses culture of brain cells from mammalian glioblastoma tissue (title) under (page 2, left column, top paragraph) NBE conditions (neural basal medium) supplemented with FGF and EGF at 50 ng/ml or bFGF and 50 ng/ml EGF (page 11, left column, second full paragraph), values meeting the claim element of “about.” 



5.	Applicant argues (page 4, bottom paragraph)

As acknowledged by the Examiner, Hubert et al. does not disclose organoid culture medium comprising hydrocortisone. See Office Action at page 9. Hubert et al. also fails to disclose concentrations of B27, bFGF and EGF. Additionally, Hubert et al. also fails to disclose organoids that exhibit endogenous three-dimensional organ architecture. In Hubert et al., the nature of the 3D products are completely different from the brain organoids currently claimed — they do not have inherit features of in vivo organ-like structures. The same is true with the 3D products described in Weiswald et al. Applicant notes that Weiswald et al. is a review article, describing other studies. Within this Weiswald et al. review, the Examiner refers to a prior study for generating organotypic spheroids, and the outcome of that study are spheroids that have completely distinct cellular components and transcriptional and microenvironmental features than the organoids made by the method of amended claim 1. Weiswald et al. et al. also fails to disclose concentrations of B27, bFGF and EGF.

In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. 
Sato is cited for disclosing hydrocortisone concentrations. 
Hubert discloses three dimensional organoid culture systems and as such meets the claim elements of “endogenous three dimensional organ architecture.”   
Weiswald is cited inter alia for teaching (page 6, left column, first full paragraph) that methods for cancer stem cell (CSC) isolation and expansion as spheres do not greatly differ from one cancer tissue origin to another.  
Lee, not Weiswald, is newly cited for teaching EGF and bFGF concentrations of 50 ng/ml each (the claimed “about” 20 ng/ml each). Lee discloses culture of brain cells from mammalian glioblastoma tissue (title) under (page 2, left column, top paragraph) NBE conditions (neural basal medium) supplemented with FGF and EGF at 50 ng/ml or bFGF and 50 ng/ml EGF (page 11, left column, second full paragraph), values meeting the claim element of “about.” 

	6.	Applicant argues (page 5, bottom paragraph)
The OMS discussed in the Weiswald et al. review refers to OMS derived from colon cancer patients (done by Rajcevic et al Proteom Sci 2014). In that study, OMSs were derived from patient specimen collected in media with 10% FCS. It is known that FCS induces differentiation and could be the result of CK20 expression in the data by Weiswald et al. (Fig 1D and 2P), referring to OMS epithelial differentiation. It is also known that the nature of colon stem cells are different than brain stem cells in terms of signaling, ability to divide and proliferate. Therefore, teachings on culture colon stem cells would not be expected to translate into brain 3D culture. The Weiswald et al. review refers to the studies of OMS mostly by Bjerkvik et al 1990, and other studies teach collection of biopsies in serum conditions and maintaining multiple cell types in spheres without extracellular matrix, resulting in different cell components and transcriptional profiles compared to the brain organoids made by the claimed methods (as further demonstrated in Chadwick et al). Collectively, the nature of OMS are completely distinct from the single cell derived brain organoids exhibiting endogenous three-dimensional organ architecture made by the method of amended claim 1.

(OMS: organotypic multicellular spheroids)
In reply and contrary to the arguments, Hubert, not Weiswald, is cited for disclosing a three dimensional organoid culture system derived from human glioblastomas (title). 
Hubert discloses (page 2466, left column, “Materials and Methods”) the patient tissue samples were dissociated.  Hubert discloses the cells were cultured as tumor spheres in neurobasal medium (the claimed “culturing the isolated cells in a differentiation medium to enrich for stem cells and induce differentiation;” claim 1). 
Hubert discloses the organoids were formed by suspending tumor cells in Matrigel (the claimed “culturing the cells in an extracellular matrix;” claim 1) and the organoids were cultured in plates. Weiswald is cited inter alia for teaching (page 6, left column, first full paragraph) that methods for cancer stem cell (CSC) isolation and expansion as spheres do not greatly differ from one cancer tissue origin to another.   Sato discloses methods for culturing organoids comprising stem cells (title). Further, claim 1 claims “cells” not single cells as is argued.  Applicant’s arguments are not commensurate with the scope of the claims. 

7.	Applicant argues (page 6, top paragraph)
In the method of amended claim 1, combined use of the growth factors and hydrocortisone increases reproducibility of organoid formation (higher rates of organoid formation) and stimulation of oligodendrocyte progenitors in 3D cultures based on oligodendrocyte transcriptional expression profiles (reported in Chadwick et al.). This is a novel and unexpected finding.

In reply and contrary to the arguments, the arguments are not commensurate with the scope of the claims.  No claim claims stimulation of oligodendrocyte progenitors in 3D cultures based on oligodendrocyte transcriptional expression profiles.
Regarding the growth factors and hydrocortisone, Lee is newly cited for teaching EGF and bFGF concentrations of 50 ng/ml each (the claimed “about” 20 ng/ml each). Lee discloses culture of brain cells from mammalian glioblastoma tissue (title) under (page 2, left column, top paragraph) NBE conditions (neural basal medium) supplemented with FGF and EGF at 50 ng/ml or bFGF and 50 ng/ml EGF (page 11, left column, second full paragraph), values meeting the claim element of “about.” 
Sato discloses methods for culturing organoids comprising stem cells (title). Sato discloses [0035] the culture medium can comprise EGF, bFGF and hydrocortisone (Table 3, page 176).  Sato discloses (Table 1) that hydrocortisone can be present at 500 nM for optimization of human intestinal organoid culture.  Sato discloses (Table 3) the hydrocortisone can be present at 5nM for other cell cultures, suggesting the hydrocortisone concentration can be optimized depending upon cell type. Such routine optimization is within the purview of one of ordinary skill in the art. 
Arguments directed to Chadwick are acknowledged but do not change the new grounds of rejection. Further, Chadwick is not a reference in any rejection.

8.	Applicant argues (page 6, first full paragraph paragraph)

In summary, at least the following features are not disclosed in either of Hubert et al. and Weiswald et al.:
single cell derived brain organoids exhibiting endogenous three-dimensional organ architecture; and
-organoid medium comprising B27 Supplement, basic fibroblast growth factor (bFGF) at a concentration of about 20 ng/mL, epidermal growth factor (EGF) at a concentration of about 20 ng/mL, and hydrocortisone at a concentration of about 1 mM.

Applicant submits that the Examiner’s proposed combination of Hubert et al. and Weiswald et al. could not render the claims prima facie obvious at least because the combination of art does not teach or suggest at least the above listed limitations recited by the claims as amended herein.

In reply and contrary to the arguments, the arguments are moot in view of the new grounds of rejection.  Lee is newly cited for teaching EGF and bFGF concentrations of 50 ng/ml each (the claimed “about” 20 ng/ml each). Lee discloses culture of brain cells from mammalian glioblastoma tissue (title) under (page 2, left column, top paragraph) NBE conditions (neural basal medium) supplemented with FGF and EGF at 50 ng/ml or bFGF and 50 ng/ml EGF (page 11, left column, second full paragraph), values meeting the claim element of “about.” 
Sato discloses methods for culturing organoids comprising stem cells (title). Sato discloses [0035] the culture medium can comprise EGF, bFGF and hydrocortisone (Table 3, page 176).  Sato discloses (Table 1) that hydrocortisone can be present at 500 nM for optimization of human intestinal organoid culture.  Sato discloses (Table 3) the hydrocortisone can be present at 5nM for other cell cultures, suggesting the hydrocortisone concentration can be optimized depending upon cell type. Such routine optimization is within the purview of one of ordinary skill in the art. 

9.	Applicant argues (page 7, bottom paragraph) 

Applicant respectfully asserts that the teachings of Koizumi et al., Acosta et al., and Sato et al. fail to remedy the deficiencies of Hubert et al. and Weiswald et al. Koizumi et al. pertains to corneal cell transplants, making no mention of brain, EGF or hydrocortisone, and citing a sole bFGF concentration of 2mg/ml (obviously much higher than the 20 ng/mL of amended claim 1). Acosta et al. is directed to use of EGF for promoting adaptation and survival rescue of unspecified cells within stressful conditions, exemplified by preventing diabetic foot amputation in a patient. Acosta et al. makes no mention of organoids, brain, FGF, or hydrocortisone. Acosta et al. discloses EGF concentrations in the range of 10-1000 micrograms/ml (again, much higher than the 20 ng/mL of amended claim 1). 

In reply, the arguments are moot because references Koizumi and Accosta are no longer references of a rejection. 

	10. 	Applicant argues (page 7, bottom paragraph)

Sato et al. does not refer to brain organoids, and instead pertains to crypt-villus organoids, gastric organoids, pancreatic organoids, liver organoids, colon organoids, Barrett's Esophagus organoids, adenocarcinoma organoids and colon carcinoma organoids. Though Sato et al. discloses use of EGF and FGF10 for facilitating hepatocyte differentiation and lists hydrocortisone as 1 of many possible additional reagents that could be tested, it does not disclose the specific combination of EGF, FGF and hydrocortisone. Sato et al. only discloses a hydrocortisone concentration of 5 nM (much less than the 1 mM hydrocortisone of amended claim 1). As discussed above, it was unpredictable that using the particular organoid medium and method of amended claim 1 would result in an organoid from mammalian brain tissue that exhibits endogenous three-dimensional organ architecture. The teachings of Koizumi et al., Acosta et al., and Sato et al., when combined with those of Hubert et al. and Weiswald et al., fail to teach or suggest all of the limitations recited by the amended claims, and provide no motivation to select the recited parameters. And there would be no reasonable expectation of success.

Because (i) the combination of art does not teach or suggest all of the limitations recited by the amended claims, and (11) there would no motivation to select the particular recited conditions, and (iii) no reasonable expectation of success, the cited references do not render the presently claimed methods obvious within the meaning of 35 U.S.C. § 103.

In reply and contrary to the arguments, Sato discloses methods for culturing organoids comprising stem cells (title). Sato discloses [0035] the culture medium can comprise EGF, bFGF and hydrocortisone (Table 3, page 176).  Sato discloses (Table 1) that hydrocortisone can be present at 500 nM for optimization of human intestinal organoid culture.  Sato also discloses (Table 3) the hydrocortisone can be present at 5nM for other cell cultures, suggesting the hydrocortisone concentration can be optimized depending upon cell type. Such routine optimization is within the purview of one of ordinary skill in the art. References Koizumi and Accosta are no longer references of a rejection, mooting arguments concerning their teachings. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632